Case 1:20-cv-03716-CMA Document 23 Filed 04/15/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 20-cv-03716-CMA-KLM

DEBORAH LAUFER,

       Plaintiff,

v.

HAYOUNG CHOI LLC,

       Defendant.


                    ORDER RE: MOTION TO STAY PROCEEDINGS


       This matter is before the Court on Plaintiff’s Motion for Stay of Proceedings

Pending Appeal (Doc. # 19) and Plaintiff’s Motion for Default Judgment (Doc. # 20). For

the following reasons, the Court will administratively close this matter and deny the

default judgment motion without prejudice.

       This case involves claims under the Americans with Disabilities Act (“ADA”).

(Doc. # 1). Plaintiff, Deborah Laufer, is disabled. (Doc. # 1, ¶ 1). She is suing the

owners of Motel 9 Fort Collins, alleging that the Motel failed to provide disability

accommodations as required by the ADA. (Doc. # 1, ¶¶ 3, 11-21). Significantly,

however, Ms. Laufer has never been to the Motel 9 Fort Collins. (Doc. # 1, ¶¶ 11-12). In

fact, she currently has no plans to visit the Motel. (Doc. # 1, ¶¶ 11-12). Rather, Ms.

Laufer refers to herself as a “tester”: she visits the websites of various businesses to



                                              1
Case 1:20-cv-03716-CMA Document 23 Filed 04/15/21 USDC Colorado Page 2 of 3




determine whether their websites comply with the ADA. (Doc. # 1, ¶¶ 1-3). If they do not

comply, she sues. (Doc. # 1).

       In this case, Ms. Laufer visited several online booking platforms – including

expedia.com, hotels.com, and orbitz.com – to see whether they provided information

about ADA accessibility at the Motel 9 Fort Collins. (Doc. # 1, ¶ 11). When she found

that they did not contain such information, she sued the Motel’s owners. (Doc. # 1, ¶¶

11-12). The owners defaulted, and Ms. Laufer now seeks default judgment. (Doc. # 20).

       Courts are divided over whether plaintiffs like Ms. Laufer have standing to bring

this sort of lawsuit. (Doc. # 19). In fact, Ms. Laufer is currently litigating this very issue

before the Tenth Circuit in a separate case. (Doc. # 19). Therefore, Ms. Laufer now

asks this Court to stay these proceedings pending the outcome of the case in the Tenth

Circuit. (Doc. # 19).

       The Court agrees that it is appropriate to stay proceedings in this case until the

Tenth Circuit has resolved the question of Ms. Laufer’s standing. Further, because Ms.

Laufer must establish standing before she can obtain a default judgment, the Court

finds that Ms. Laufer is not entitled to default judgment at this time. See Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016). Therefore, the Court ORDERS as follows:

   •   Plaintiff’s Motion for Stay (Doc. # 19) is GRANTED;

   •   Plaintiff’s Motion for Default Judgment (Doc. # 20) is DENIED WITHOUT
       PREJUDICE;

   •   The Clerk of the Court is directed to ADMINISTRATIVELY CLOSE this case;




                                               2
Case 1:20-cv-03716-CMA Document 23 Filed 04/15/21 USDC Colorado Page 3 of 3




   •   Plaintiff is ORDERED to file status updates every 60 days, and to file a motion to
       reopen this case within 30 days after the relevant Tenth Circuit holding is issued.


       DATED: April 15, 2021

                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            3
